11-2573-ag
    Kristanto v. Holder
                                                                                   BIA
                                                                          A095 149 776
                                                                          A094 816 870
                                                                             Ferris, I.J.
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 19th day of July, two thousand twelve.

    PRESENT:
             ROBERT A. KATZMANN,
             DEBRA ANN LIVINGSTON,
             SUSAN L. CARNEY,
                  Circuit Judges.
    ______________________________________

    EDWIN KRISTANTO, CAHYANING DEWI
    KARTIKASARI,
             Petitioners,
                                                           11-2573-ag
                          v.                               NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    ______________________________________
    FOR PETITIONERS:                H. Raymond Fasano, Youman, Madeo, &
                                    Fasano, New York, N.Y.
    FOR RESPONDENT:                 Tony West, Assistant Attorney
                                    General; Ernesto H. Molina, Jr.,
                                    Assistant Director; Tracey N.
                                    McDonald, Trial Attorney, Office of
                                    Immigration Litigation, United
                                    States Department of Justice,
                                    Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioners Edwin Kristanto and Cahyaning Dewi

Kartikasari, natives and citizens of Indonesia, seek review

of a May 25, 2011 decision of the BIA affirming the June 29,

2009 decision of Immigration Judge (“IJ”) Noel Anne Ferris,

denying Kristanto’s application for asylum, withholding of

removal and relief under the Convention Against Torture

(“CAT”).     In re Edwin Kristanto, Nos. A095 149 776/A094 816

870(B.I.A. May 25, 2011), aff’g, Nos. A095 149 776/A094 816

870(Immig. Ct. N.Y. City June 29, 2009).    We assume the

parties’ familiarity with the underlying facts and

procedural history of the case.

    Under the circumstances of this case, we consider both

the IJ’s and the BIA’s opinions “for the sake of

completeness.”     Zaman v. Mukasey, 514 F.3d 233, 237 (2d Cir.

2008) (internal quotation marks omitted).    The applicable

standards of review are well-established. See 8 U.S.C. §

1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d

Cir. 2009).

    The agency reasonably found that the mistreatment


                                2
described by Kristanto was insufficient to rise to the level

of past persecution.   Kristanto contends that the agency

failed to consider his experiences in the aggregate.   When

determining whether an applicant has demonstrated

persecution, the IJ must view events cumulatively, rather

than addressing the severity of each event in isolation.

See Manzur v. DHS, 494 F.3d 281, 290 (2d Cir. 2007).

However, here, both the BIA and the IJ properly reviewed the

incidents described in his testimony in the aggregate, and

reasonably found that Kristanto was not harmed to the degree

necessary to reach the high threshold of “persecution,” but

rather experienced “mere harassment.”   Ivanishvili v. U.S.

Dep’t of Justice, 433 F.3d 332, 341 (2d Cir. 2006).    The

record shows that Kristanto was never subjected to serious

physical or mental harm and, accordingly, he was unable to

show that his experiences in Indonesia amounted to past

persecution.   See Mei Fun Wong v. Holder, 633 F.3d 64, 72

(2d Cir. 2011) (emphasizing that “persecution is an extreme

concept that does not include every sort of treatment our

society regards as offensive”) (internal quotation marks

omitted).

    Moreover, the agency reasonably relied on State

Department country reports in finding that Kristanto failed


                              3
to demonstrate a well-founded fear of future persecution.

See Tian-Yong Chen v. INS, 359 F.3d 121, 130 (2d Cir. 2004)

(noting that State Department country reports “often provide

a useful and informative overview of conditions in the

applicant’s home country,” but they “do not automatically

discredit contrary evidence presented by the applicant”).

Here, although Kristanto contends that the BIA failed to

“balance” the information contained in the country reports

with his background evidence, the BIA specifically

considered his evidence and rejected it.     The BIA reasonably

relied on the more recent 2007 country report, rather than

the 2006 report submitted by Kristanto, and Kristanto has

not indicated how the newspaper articles he submitted are

relevant to the area of Indonesia in which he lived, or

support his specific claim.

    In his brief, Kristanto does not challenge the agency’s

finding that he failed to present evidence of an

individualized claim of future persecution, or the denial of

withholding of removal and CAT relief, and he has therefore

abandoned any challenge to these findings.     See Yueqing

Zhang v. Gonzales, 426 F.3d 540, 541 n.1, 545 n.7 (2d Cir.

2005).   Moreover, to the extent that Kristanto has not

abandoned his pattern or practice claim, the agency did not


                              4
err in determining that he failed to establish a pattern or

practice of persecution against Chinese Christians in

Indonesia.    See Santoso v. Holder, 580 F.3d 110, 112 (2d

Cir. 2009).   In Santoso, we upheld a BIA determination that

no such pattern or practice of persecution exists.    Id. at

112 (taking judicial notice of the fact that “Indonesia is a

nation state consisting of approximately 6000 inhabited

islands and that, in many places, Roman Catholicism is

predominant.”).

    For the foregoing reasons, the petition for review is

DENIED.

                             FOR THE COURT:
                             Catherine O’Hagan Wolfe, Clerk




                               5